EXHIBIT 10.23

Alliance HealthCare Services, Inc.
Summary of Compensation Arrangements
For Named Executive Officers




Base Salaries and Target Bonus Percentages. The current annual base salaries and
target annual bonus opportunities (expressed a percentage of base salary) for
the current named executive officers of Alliance HealthCare Services, Inc. (the
“Company”) are as follows:


Named Executive Officer
Title
Current Base Salary
Target Bonus %
Percy C. Tomlinson
President and Chief Executive Officer
$600,000
85%
Howard A. Aihara
Executive Vice President and Chief Financial Officer
$294,580
75%
Michael J. Shea
Chief Operating Officer
$500,000
85%
Richard W. Johns
Executive Vice President, General Counsel and Secretary
$325,000
75%
Richard A. Jones
President, Imaging Division
$300,000
75%



For 2013, under the Company’s Executive Incentive Plan (the “EIP”), the named
executive officers were eligible to receive an annual cash bonus award that was
determined based on achievement against three performance measures:
(1)
“profit after lease” or “Company PAL” component-40% of the 2013 bonus
opportunity;

(2)
individual performance objectives based primarily on the executive’s
responsibilities within our company-40% of the 2013 bonus opportunity; and

(3)
return on capital component-20% of the 2013 bonus opportunity.

The EIP is more fully described in the proxy statement for our 2013 annual
meeting of stockholders.




